Title: From Thomas Jefferson to Charles Willson Peale, 27 June 1806
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir.
                            
                            Washington June 27. 06.
                        
                        Yours of the 22d. is recieved, & at the same time mr Hawkins’s small Polygraph, with which indeed I am
                            charmed on account of it’s small size. the drawing the paper up to the pen is a beautiful contrivance, & I do not see
                            why it might not be used in all the Polygraphs to reduce their size. I shall have the improvement of screw-pencases
                            &c. put to this of mr Hawkins; but I find your idea excellent ‘of moving the inkpots nearer to the paper, by
                            means of moving parallels, bringing them as low as the catch or lock that fastens the paper.’ in truth the dip of the pen
                            in mr Hawkins’s is very uneasy & strains the machinery. I presume your moving parallels for the inkpots will be in
                            brass. can you not then send me a set which I may screw on here? I should be very glad to obtain that convenience.
                        If I judge rightly from your letter, you can add mr Hawkins’s sliding apparatus to the Polygraphs already
                            made. if so I shall very likely send you my small one from Monticello to reform. it will be near a month however before I
                            go there. I salute you with friendship and respect
                        
                            Th: Jefferson
                            
                        
                        
                            size of the inkpot
                      in the small portable
                      Polygraph of mr 
                     Hawkins.
                        
                  
                    